Citation Nr: 1418011	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  13-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis, for accrued benefits purposes.

2.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to burial benefits.

5.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  The appellant is the Veteran's widow.  The Veteran died in July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

After the Veteran's death in July 2011, his widow submitted a July 2011 application for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), which created 38 U.S.C.A. § 5121A (West Supp. 2012) (substitution in case of death of a claimant who dies on or after October 10, 2008), persons who would be eligible for accrued benefits may be substituted for a Veteran who dies during the pendency of an appeal.  Evidence associated with the claims file, including the Veteran's July 2011 death certificate and July 1970 marriage certificate, reflect that the appellant is his surviving spouse.  As such, she is eligible to apply for accrued benefits and the Board infers her DIC and accrued benefits claims as a request for substitution as claimant in place of the Veteran.  38 U.S.C.A. § 5121A; see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

In January 2014, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The issues of entitlement to service connection for asbestosis, for accrued benefits purposes, entitlement to service connection for the cause of the Veteran's death, entitlement to burial benefits, and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status, for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her hearing before the undersigned in January 2014, prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw her appeal for entitlement to service connection for tinnitus, for accrued benefits purposes.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus, for accrued benefits purposes, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As memorialized in the Veteran's January 15, 2014 Board videoconference hearing transcript, the appellant, through her representative, indicated that she wished to withdraw from appellate consideration her appeal as to entitlement to service connection for tinnitus, for accrued benefits purposes.  The Board finds that the appellant's statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn her appeal concerning entitlement to service connection for tinnitus, for accrued benefits purposes, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for tinnitus, for accrued benefits purposes, is dismissed.


REMAND

The appellant is seeking entitlement to service connection for asbestosis, for accrued benefits purposes, as well as entitlement to service connection for the cause of the Veteran's death.  VA medical opinions on these issues were obtained in November 2012.  At that time, the reviewer stated that he believed the Veteran was exposed to asbestos, but that it was less likely than not that the exposure occurred during service.  He explained that, although the Veteran had probable in-service asbestos exposure, he had worked as a boiler operator after service, a position in which he would have had definite asbestos exposure.  Regarding cause of death, the reviewer stated that it was less likely than not that the Veteran's cause of death was related to probable asbestos exposure during service, and that it was more likely than not related, in part, to probable asbestos exposure after service.

The appellant subsequently submitted statements from the Veteran's post-service co-workers who indicated that, although the Veteran's job title was "boiler operator," he did not work near the boilers.  They reported that the Veteran's position was more administrative or clerical in nature and, moreover, that the boiler room at their place of employment was tested for asbestos, with negative results.  Therefore, it appears that the VA reviewer based his negative etiological opinions on an inaccurate factual premise.  Accordingly, another VA opinion that takes into account this revised understanding of the Veteran's actual post-service exposure to asbestos should be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

With regard to the appellant's claims for entitlement to special monthly compensation, for accrued benefits purposes, and burial benefits, the Board finds that they are inextricably intertwined with the other claims being remanded.  As such, the Board must defer consideration of those issues until such time as the evidentiary development ordered herein is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements for the claims folder to be reviewed by an appropriate clinician for the purpose of issuing medical opinions on the issues of service connection for asbestosis and service connection for the cause of the Veteran's death.

The reviewer must provide medical opinions, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that:

a) the Veteran's asbestosis was etiologically related to any aspect of his period of service. 

b) any service-connected disabilities caused or contributed to his death.

For purposes of these opinions, the reviewer should presume the Veteran was exposed to asbestos in service, and that the statements provided by the Veteran's post-service co-workers, regarding the extent to which the Veteran was exposed to asbestos in his post-service position as a boiler operator, are accurate.

If an opinion cannot be provided without resorting to mere speculation, it should be so stated, and an explanation should be provided as to why that is so.

2.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


